DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communications via Email

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication.  The following is a sample authorization form which may be used:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”               [signature]

           A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization.  The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on   [date]  , to the USPTO to communicate with me via the Internet is hereby withdrawn.  I understand that the withdrawal is effective when approved rather than when received.”  [signature(s)]


Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  A sample reply demonstrating formatting and rule compliance is available at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example: 
 /John T. Smith/
  John T. Smith
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84 because they include extraneous text labelling not considered capable of legible reproduction; see Figure 1 with US Patent no. information (at top and bottom with Fig. 1.  Note that “Prior Art” should only be labeled once at the figure number; similarly including the US Patent number by the figure number in figures 2 and 3 should be removed.  Note the suggested format includes use of reference characters with a corresponding discussion in the description; see 37 CFR 1.84(p).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
It is not clear what is meant by “a certain length” (claim 1, line 2); “smooth connecting” (1:6).  Note also that defining a slope with a horizontal unit of zero (see claims 4, 8, 12, 16, and 20) is not considered a taper, slope, nor smooth connecting.  The metes and bounds of the claimed range is not understood.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  It is suggested to relate the different portions and/or sequencing of portions of the fly head line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hedge (US 2,250,832) in view of Halterman, Jr. (US 5,678,351).
Hedge discloses a fly line head comprising a back taper 22; belly 21; funnel taper 19; front taper 16 wherein the funnel taper 19 has two ends as claimed connecting respectively to the belly and front taper; see figures I-II.  The fly line head is attached to both a running line (to reel) and leader 6 (to fly) however not by back and front loops.  Halterman, Jr. however teaches providing connecting loops 24 at either end of a fly line head, see figure 1.  It would have been obvious to one of ordinary skill in the art to provide a back and front loop as taught by Halterman, Jr. in the invention to Hedge in order to commonly connect the leader and running line.
Claims 2-3, 5-7, 9-11, 13-15, 17-19, and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Hedge (US 2,250,832) in view of Halterman, Jr. (US 5,678,351) and further in view of Martuch (US 3,653,143).
	Regarding length, weight, and weight to length ratios (grains/foot) as claimed, Hedge discloses providing a weight forward tapered casting line with sections at varying diameters and lengths; see pg. 2, lines 36+ including 175 feet including the leader and the running line.  
Regarding claims 14 and 18, the length of the fly head line section is not directly disclosed however Martuch teach providing a weighted forward fly head line with tapered portions comprising lengths of varying ranges totaling “at least 20 feet” (3:39) and around 35 feet if at upper selected ranges for each section; see col. 3, lines 25-50.
	It would have been obvious to one of ordinary skill in the art to provide a fly line head of 35 feet as taught by Martuch in the modified invention to Hedge in order to easily cast the line providing a fly in a desired position.
	Hedge does not directly discuss the weight, nor in grains.  It is noted that 1 grain is considered commonly equal to 64.79891 mg or about 64.8 mg.  AFFTA approved fly line weight Specifications standards and spey line weight standards have head lengths at recited lengths including from 30 feet to 70 plus (measured at 80ft) at line weights from 6 at 250-600 grains to line wt. 12 from 700-1050 grains, respectively for the range of lengths.  The length of the front taper and belly portion as provided by Martuch range as discussed at col. 3, lines 25-50 of which a front taper generally would comprise around 10% to less than 50% of the length whereas the belly portion generally would comprise about 50% to 80%.
Martuch is considered to provide front tapered portions within the claimed weight ranges for the recited lengths given the recited percentage of overall length and standard spey line weight standards.  It would have been obvious to one of ordinary skill in the art to provide front taper portions within the claimed ranges for the lengths as claimed in the invention to Hedge to provide weight forward fly line head capable of casting flies rated at different weights.
Regarding the recited belly weight ranges, it is considered within the skill level of one of ordinary skill to provide belly weights within the claimed ranges for the recited lengths.  Note again that Martuch provides for a range of belly lengths as a percentage of total length. It would have been obvious to one of ordinary skill in the art to provide belly portions at the claimed grain/foot ratio as recited in order to to provide weight forward fly line head capable of casting flies rated at different weights.
Regarding claim 21, it would have been an obvious design choice to provide a taper weight change between ends at between 6 grains/foot to 8 grains/foot in the modified invention to Hedge.  Note that Hedge provides for a short funnel taper with respective diameter (and grain) loss from one end to the other. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The AFFTA specifications referred to above are not relied upon for prior art rather for identifying the skill of one of ordinary skill in the art.  Similar prior art teachings of weighted tapered fly line heads are taught by Gregory, Cutter.
Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  Claim amendments reciting distinguishing features of the fly head line such as spey casting fly head line and positively recited structural elements would overcome the above clarity issues.  Note that arguments against obviousness should also include reasoning why relative dimensions are critical result effective variables; see MPEP 2144.05.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649